Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventor: Christopher Gibson			:
Application No. 15/909,866			:		Decision on Petition under
Filing Date: March 1, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. K8001729USP		:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed April 17, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/466,005.

The petition is dismissed.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

A petition under 37 C.F.R. § 1.78(c) and a corrected application data sheet (“ADS”) were filed on July 22, 2020.  The Office issued a decision dismissing the petition on March 23, 2021.  The decision states the corrected ADS is not properly signed.

The renewed petition and a new corrected ADS were filed on April 17, 2021.  The new corrected ADS is properly signed.  However, unlike the prior corrected ADS, the new corrected ADS does not properly identify the desired changes to the record.

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the information of record.  The current record does not include any benefit claims.

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under 35 U.S.C. § 119(e), all of the information applicable to the benefit must be underlined in the ADS.  The benefit information in the corrected ADS filed with the renewed petition is not underlined.  Therefore, the ADS is unacceptable, and the petition is hereby dismissed. 
A renewed petition and a new corrected ADS may be filed in response to this decision.  The new ADS should list the desired benefit claim with all the information for the benefit claim underlined.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.